Case 19-51169-BLS   Doc 10-3   Filed 01/16/20   Page 1 of 3
                                Case 19-51169-BLS              Doc 10-3   Filed 01/16/20     Page 2 of 3

                                            ARSENAL RESOURCES DEVELOPMENT, LLC
                                               ADV. PROC. CASE NO. 19-51169 (BLS)

                                                                SERVICE LIST

     BY FIRST CLASS MAIL                                                  BY FIRST CLASS MAIL
     Bayou City Equipment, LLC                                            Bayou City Equipment, LLC
     c/o CT Corporation System                                            Attn: Evan Hughes, President
     1999 Bryan Street, Suite 900                                         14500 E. Hardy Road
     Dallas, TX 75201                                                     Houston, TX 77039


     BY FIRST CLASS MAIL AND EMAIL                                        BY FIRST CLASS MAIL AND EMAIL
     (Counsel to Capital Foundry LLC)                                     (Counsel To Capital Foundry, LLC)
     Jeremy S. Friedberg                                                  Sullivan Hazeltine Allinson, LLC
     Friedberg, PC                                                        Attn: William A. Hazeltine
     10045 Red Run Blvd., Ste. 160                                        901 N. Market St., Suite 1300
     Baltimore, MD 21117                                                  Wilmington, DE 19801
     jeremy@friedberg.legal.com                                           whazeltine@sha-llc.com



     BY FIRST CLASS MAIL                                                  BY FIRST CLASS MAIL
     Cofano Energy Services, LLC                                          GeoCorr LLC
     Attn: Kurt Cofano, CEO                                               Raul Munoz
     3067 Woodridge Drive                                                 5200 Mitchelldale Street
     Pittsburgh, PA 15227                                                 Suite D-08
                                                                          Houston, TX 77092

     BY FIRST CLASS MAIL AND EMAIL                                        BY FIRST CLASS MAIL AND EMAIL
     (Counsel to Cross Country Infrastructure Services Inc., f/k/a        (Counsel to Pipeline Supply & Service, LLC)
     Cross Country Pipeline Supply Company, Inc.)                         Ferry Joseph, P.A.
     Morris James LLP                                                     Attn: Theodore J. Tacconelli, Esq.
     Attn: Stephen M. Miller                                              824 Market St., Suite 1000
     500 Delaware Ave., Suite 1500                                        Wilmington, DE 19801
     P.O. Box 2306                                                        ttacconelli@ferryjoseph.com
     Wilmington, DE 19899-1750
     smiller@morrisjames.com


     BY FIRST CLASS MAIL                                                  BY FIRST CLASS MAIL
     Darby Equipment Company, LLC                                         Darby Equipment Company, LLC
     Bonnie S. Darby                                                      c/o Michael A. Jacks
     2940 N. Toledo Avenue                                                Jacks Legal Group, P.L.L.C.
     Tusla, OK 74115                                                      3467 University Ave., Suite 200
                                                                          Morgantown, WV 26505




#56656936 v1
                             Case 19-51169-BLS          Doc 10-3   Filed 01/16/20      Page 3 of 3

     BY FIRST CLASS MAIL AND EMAIL                                 BY FIRST CLASS MAIL AND EMAIL
     (Counsel To Arsenal Resources LLC & Arsenal Midstream LLC)    (Counsel to Arsenal Resources LLC & Arsenal Midstream LLC)
     Simpson Thacher & Bartlett LLP                                Young Conaway Stargatt & Taylor, LLP
     Attn: Michael H. Torkin, William T. Russell, Jr., Kathrine    Attn: Pauline K. Morgan, Kara H. Coyle, Michael S.
     A. Mclendon, Nicholas E. Baker, Edward R. Linden, and         Neiburg, Ashley E. Jacobs, and Elizabeth S. Justison
     Jamie J. Fell                                                 Rodney Square
     425 Lexington Avenue                                          1000 North King Street
     New York, NY 10017                                            Wilmington, DE 19801
     michael.torkin@stblaw.com; kmclendon@stblaw.com;              pmorgan@ycst.com; kcoyle@ycst.com; ajacobs@ycst.com;
     nbaker@stblaw.com; edward.linden@stblaw.com;                  ejustison@ycst.com
     Jamie.fell@stblaw.com

  BY FIRST CLASS MAIL                                              BY FIRST CLASS MAIL
  United Rentals (North America), Inc.                             United Rentals (North America), Inc.
  Attn: Joli Gross, SVP, General Counsel & Corporate               c/o Corporation Service Company
  Secretary                                                        251 Little Falls Drive
  100 First Stamford Place, Suite 700                              Wilmington, DE 19808
  Stamford, CT 06902




#56656936 v1
